       Case 2:13-cr-00082-KJM Document 242 Filed 07/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                              No. 2:13-cr-00082-KJM
12                             Plaintiff,                   ORDER
13           v.
14
     Matthew Keys,
15
                               Defendant.
16

17          This court previously found Matthew Keys violated the terms of his supervised release by

18   deleting his former employer’s YouTube channel without authorization after abruptly resigning.

19   See generally Prev. Order, ECF No. 223. Keys now moves for reconsideration. See Mot., ECF
20   No. 233. The government opposes, Opp’n, ECF No. 236, and Keys replied, ECF No. 237. The

21   court informed the parties prior to the dispositional hearing on July 19, 2021 that it was denying

22   the motion. This order explains the court’s reasoning.

23          Although the Federal Rules of Criminal Procedure do not expressly authorize motions for

24   reconsideration, the Ninth Circuit has “approved of the judicial economy” of such motions in the

25   appropriate circumstances. United States v. Rabb, 752 F.2d 1320, 1322 (9th Cir. 1984),

26   abrogated in part on other grounds by Bourjaily v. United States, 483 U.S. 171 (1987). A motion

27   for reconsideration of a nonfinal order in a criminal case is a power within the court’s “inherent

28   jurisdiction.” United States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000). “No precise ‘rule’

                                                     1
       Case 2:13-cr-00082-KJM Document 242 Filed 07/20/21 Page 2 of 3


 1   governs the district court’s inherent power to grant or deny a motion to reconsider a prior ruling

 2   in a criminal proceeding.” United States v. Lopez-Cruz, 730 F.3d 803, 811 (9th Cir. 2013). It is

 3   instead a matter of discretion. Id.

 4          Keys moves for reconsideration here based on the Supreme Court’s intervening decision

 5   in Van Buren v. United States, 141 S. Ct. 1648 (2021). In Van Buren, the Supreme Court

 6   interpreted 18 U.S.C. § 1030(a)(2), which punishes anyone who “intentionally accesses a

 7   computer without authorization or exceeds authorized access” and “thereby obtains . . .

 8   information . . . .” The Court held that this provision “covers those who obtain information from

 9   particular areas of a computer . . . to which their computer access does not extend.” 141 S. Ct.
10   at 1652. “It does not cover those who . . . have improper motives for obtaining information that is

11   otherwise available to them.” Id. Keys contends he had authorization to access the computers

12   and accounts in question here and therefore cannot have violated § 1030(a) under the Supreme

13   Court’s decision in Van Buren. There are two primary flaws in this argument.

14          First, Keys was not charged with a violation of the provision the Supreme Court was

15   interpreting in Van Buren, namely § 1030(a)(2). He was charged with violating § 1030(a)(5)(A).

16   That part of § 1030 punishes anyone who “intentionally causes damage without authorization.”

17   18 U.S.C. § 1030(a)(5)(A). Keys therefore cannot shed culpability by showing he had access to a

18   computer but acted with improper motives, as the government alleged in Van Buren. Whether

19   Keys violated § 1030(a)(5)(A) depends instead on whether he had authorization to cause damage.
20          He did not, and that is the second primary flaw in his motion for reconsideration: the

21   evidence does not show Keys had authorization to cause damage. Instead the evidence weighs

22   heavily in favor of the conclusion that Keys was not even authorized to access the relevant

23   systems, let alone to cause damage:

24                  It is impossible to conclude on this record that Comstock’s authorized
25                  Keys to access its Google account or delete its YouTube channel
26                  after he resigned. The magazine attempted to revoke his access to all
27                  of its accounts immediately after his resignation. . . . No evidence
28                  suggests anyone at the magazine wanted to delete the YouTube
29                  channel or would have agreed that Keys could do so. Rather, the
30                  opposite is true. One of the first things Keys’s replacement did after
31                  she arrived was check what videos were available on the YouTube

                                                     2
       Case 2:13-cr-00082-KJM Document 242 Filed 07/20/21 Page 3 of 3


 1                  channel. She discovered the channel was missing because she
 2                  wanted to use it.

 3   Prev. Order at 8–9. Keys has not identified any error in these findings. He relies again on

 4   evidence he cited previously, and which the court has already considered: an email he received

5    from Comstock’s publisher, who initially refused his resignation. See Mot. at 4; see also Prev.

6    Order at 2. This evidence does not show he had authorization to access the magazine’s systems

7    after he rejected the publisher’s pleas not to go through with his resignation; nor does it show he

 8   had authorization to cause damage. See Prev. Order at 2–3, 8–9.

 9          The motion for reconsideration is denied.
10          This order resolves ECF No. 233.

11          IT IS SO ORDERED.

12   DATED: July 19, 2021.




                                                      3
